Case 1:19-cv-01779-TWP-DLP Document 77 Filed 07/26/21 Page 1 of 8 PageID #: 861




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

 KELVIN HAMPTON,                              )
                                              )
                         Plaintiff,           )
                                              )
                      v.                      )             Case No. 1:19-cv-01779-TWP-DLP
                                              )
 KRYPEOS, K-9 Officer, RUZI, Custody Officer, )
 HAMMON, K-9 Officer, and PAUL A. TALBOT, )
 M.D.                                         )
                                              )
                         Defendant.           )

        ORDER GRANTING DEFENDANT TALBOT'S MOTION FOR SUMMARY
           JUDGMENTAND DIRECTING ENTRY OF FINAL JUDGMENT

        This matter is before the Court on Defendant Paul A. Talbot's ("Dr. Talbot"), Motion for

 Summary Judgment (Dkt. 62). Plaintiff, Kelvin Hampton ("Mr. Hampton"), suffered a random

 act of prison violence while in custody. Another inmate wanted to go into protective custody, so

 he pummeled Mr. Hampton's head with a "lock in a sock". (Dkt. 13 at 4.) Mr. Hampton sued

 several people involved, including Dr. Paul Talbot, who treated him after the attack. Because no

 reasonable jury could find that Dr. Talbot was deliberately indifferent to Mr. Hampton's serious

 medical need, the Motion for Summary Judgment must be granted.

                                I.      STANDARD OF REVIEW

        Summary judgment should be granted "if the movant shows that there is no genuine dispute

 as to any material fact and the movant is entitled to a judgment as a matter of law." Federal Rule

 of Civil Procedure 56(a). Once the moving party has met its burden, "the burden shifts to the non-

 moving party to come forward with specific facts showing that there is a genuine issue for trial."

 Spierer v. Rossman, 798 F.3d 502, 507 (7th Cir. 2015). A disputed fact is material if it might affect

 the outcome of the suit under the governing law. Williams v. Brooks, 809 F.3d 936, 941–42
Case 1:19-cv-01779-TWP-DLP Document 77 Filed 07/26/21 Page 2 of 8 PageID #: 862




 (7th Cir. 2016). "A genuine dispute as to any material fact exists 'if the evidence is such that a

 reasonable jury could return a verdict for the nonmoving party.'" Daugherty v. Page, 906 F.3d

 606, 609–10 (7th Cir. 2018) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)).

          The court views the record in the light most favorable to the non-moving party and draws

 all reasonable inferences in that party's favor. Valenti v. Lawson, 889 F.3d 427, 429 (7th Cir.

 2018). It cannot weigh evidence or make credibility determinations on summary judgment

 because those tasks are left to the factfinder. Miller v. Gonzalez, 761 F.3d 822, 827 (7th Cir. 2014).

 The court may rely only on admissible evidence. Cairel v. Alderen, 821 F.3d 823, 830 (7th Cir.

 2016). Inadmissible hearsay must be disregarded. Id.

                             II.      DISPUTED AND UNDISPUTED FACTS

 A.       The Attack

          An inmate in Mr. Hampton's cell house wanted to move into protective custody, so he

 threw a pot of hot water on another inmate and then attacked Mr. Hampton, who happened to be

 walking by. (Dkt. 64-2 at 103.) The attacker used a padlock in a sock, which allowed him to strike

 Mr. Hampton with the lock at high velocity. Id.; see Dkt. 64-3 at 9. Mr. Hampton tried to run

 away at first, but then he stopped to think of a way to close the distance, and then "ran up" on his

 attacker. (Dkt. 64-2 at 111.) In doing so, he put himself within stabbing range. The attacker cut

 Mr. Hampton twice in the stomach, and he began screaming and ran. Id. at 111−12. Custody staff

 grabbed Mr. Hampton, handcuffed him, 1 and escorted him to medical. Id. at 42-43.




 1
   One of the downsides to being attacked in prison is that it takes some time for prison staff to figure out who is an
 attacker, who is a mutual combatant, and who is a victim. (Dkt. 64-2 at 43 ("[T]hey don't know who did what, you
 know what I'm saying? So they going to come and snatch you up, put handcuffs on you").) Indeed, Mr. Hampton spent
 several days after the attack in segregated housing, where he went on a hunger strike so he could get a mattress instead
 of sleeping directly on a steel bed. Id. at 35.

                                                            2
Case 1:19-cv-01779-TWP-DLP Document 77 Filed 07/26/21 Page 3 of 8 PageID #: 863




 B.     Medical Treatment

        In the medical center, a nurse cleaned Mr. Hampton's wounds and noted several "knots and

 abrasions" on Mr. Hampton's head and face. (Dkt. 64-3 at 30.) The nurse noted that Mr. Hampton

 had a steady gait and that he was alert and oriented. Id. Dr. Talbot sutured a one-inch laceration

 on Mr. Hampton's head and examined his skull to make sure it was intact. Id. at 31. He also tried

 to give Mr. Hampton a tetanus shot, but Mr. Hampton refused. Id.; see Dkt. 64-2 at 36.

        After the initial treatment, Dr. Talbot directed nurses to do neurological checks twice a day

 for 72 hours. (Dkt. 64-3 at 33.) But Mr. Hampton never received any further neurological checks

 after his initial visit with Dr. Talbot. (Dkt. 64-2 at 27) ("I was supposed to have a neuro check,

 when they see if you got concussions and stuff. I never got that."); see id. at 33 ("I might have got

 a neuro check right then [immediately after the attack]; but the order was for after that, to make

 sure that I wake up and everything.").

        Sometime in the days after the attack, medical personnel provided Mr. Hampton with

 Tylenol, but it did not help his headaches. (Dkt. 64-2 at 49−50; Dkt. 64-3 at 26.) A nurse

 practitioner prescribed Mobic for Mr. Hampton's pain and ordered an x-ray of his skull. (Dkt. 64-

 3 at 24.) The x-ray showed an intact skull and no bone lesions. Id. at 22. It also showed bullet

 fragments from a gunshot wound Mr. Hampton sustained before being imprisoned. Id.; see

 Dkt. 64-2 at 70−71. Dr. Talbot met with Mr. Hampton to review the x-ray results. Dkt. 64-3 at 29.

 He also prescribed Excedrin for Mr. Hampton's headaches. Id.

        A month after the attack, Mr. Hampton complained that he still suffered from headaches

 and memory loss. Id. at 13. Dr. Talbot prescribed a short course of tramadol for Mr. Hampton's

 headaches and ordered a "mini-mental status exam"—a short test of cognitive function—once the

 tramadol reduced Mr. Hampton's pain to a level that would allow him to concentrate. Id. at 10.



                                                  3
Case 1:19-cv-01779-TWP-DLP Document 77 Filed 07/26/21 Page 4 of 8 PageID #: 864




 Mr. Hampton testifies that Dr. Talbot told him the tramadol "was going to get [his] memory back."

 (Dkt. 64-2 at 27.) He did not like how the tramadol made him feel. Id. at 73.

        Dr. Talbot conducted the mini-mental status examination two days after prescribing

 tramadol. (Dkt. 64-3 at 1.) Mr. Hampton scored a 30 out of 30, and Dr. Talbot found that his

 short-term memory was intact. Id. A mental health provider diagnosed Mr. Hampton with post-

 traumatic stress disorder and noted that Mr. Hampton's memory issues "appear to be stress

 related." Id. at 5−6. Mr. Hampton still struggles with short-term memory loss. (Dkt. 64-2 at 82.)

        Around the time of the mini-mental status examination, Dr. Talbot requested and received

 approval for an off-site "without contrast" CT scan of Mr. Hampton's head. (Dkt. 64-3 at 1, 8−9.)

 Mr. Hampton reports that "the person who gave the [CT] scan" told him a CT scan without contrast

 dye would not show any soft tissue and would be no different from an x-ray. (Dkt. 64-2 at 69.)

 The results of the CT scan are not in the record.

                                       III.    DISCUSSION

        To survive summary judgment on an Eighth Amendment claim based on deliberate

 indifference to serious medical needs, a plaintiff must point to evidence that would allow a jury to

 find that (1) he suffered from an objectively serious medical condition, and (2) the defendant knew

 about his condition and the substantial risk of harm it posed, but disregarded that risk. Farmer v.

 Brennan, 511 U.S. 825, 837 (1994); Knight v. Grossman, 942 F.3d 336, 340 (7th Cir. 2019).

        Dr. Talbot argues that Mr. Hampton has failed to put forth evidence to satisfy either

 element. The Court addresses each in turn.

 A.     Objectively Serious Medical Condition

        In his summary judgment brief, Dr. Talbot argues that Mr. Hampton's only notable injury

 from the attack was the laceration on his head. (Dkt. 63 at 11) ("Plaintiff simply had a [one-inch]



                                                     4
Case 1:19-cv-01779-TWP-DLP Document 77 Filed 07/26/21 Page 5 of 8 PageID #: 865




 laceration on his scalp, which required three stitches.").        But Mr. Hampton complained of

 headaches for at least a month after the attack. See, e.g., Dkt. 64-3 at 26 ("still having pain in my

 head"); id. at 23 ("daily headaches"); id. at 13 ("my head is still killing me"); id. at 10 ("persistent

 daily headaches"). Such pain, depending on the duration and severity, may constitute a serious

 medical condition. See Lewis v. McLean, 864 F.3d 556, 563 (7th Cir. 2017) (holding that jury

 could find "muscle spasm and the accompanying back pain" were objectively serious);

 Gonzalez v. Feinerman, 663 F.3d 311, 314 (7th Cir. 2011) (holding that chronic pain from hernia

 "can be an objectively serious medical problem").

         Dr. Talbot tries to explain away the headaches as "not new or due to the altercation."

 (Dkt. 63 at 11.) It is unclear why this would render the headaches not objectively serious.

 Regardless, Dr. Talbot points to no evidence that Mr. Hampton complained about persistent

 headaches before the attack. And Mr. Hampton clearly explained in his deposition that his

 headaches after the attack were worse than any he had previously experienced. (Dkt. 64-2 at 59)

 ("I probably had headaches [before the attack], but not headaches [that] never went away. This

 was a headache when I got hit in the head that ain't went away."). Indeed, even Dr. Talbot's

 examination notes explain that the headaches "appear[] to be worsening ever since hit in head with

 lock in sock." (Dkt. 64-3 at 9.)

         A reasonable jury could find from these facts that Mr. Hampton suffered from prolonged

 and painful headaches and therefore that Mr. Hampton's head injury constitutes an objectively

 serious medical condition that Dr. Talbot was obligated to treat.

 B.      Deliberate Indifference

         Dr. Talbot is nevertheless entitled to summary judgment because the undisputed evidence

 would not allow a reasonable jury to find that he was indifferent to Mr. Hampton's condition.



                                                    5
Case 1:19-cv-01779-TWP-DLP Document 77 Filed 07/26/21 Page 6 of 8 PageID #: 866




        On the day of the attack, Dr. Talbot stitched up the cut on Mr. Hampton's head, prescribed

 an antibiotic, and ordered neurological checks. (Dkt. 64-3 at 31.) In the following days,

 Mr. Hampton then obtained Tylenol and Mobic to treat his headaches, and another provider

 ordered an x-ray, which was normal. (Dkt. 64-2 at 49−50; Dkt. 64-3 at 24.) When Mr. Hampton

 reported that Tylenol and Mobic were ineffective, Dr. Talbot prescribed Excedrin. (Dkt. 64-3 at

 19.) And when the headaches still persisted, Dr. Talbot gave him tramadol and eventually

 arranged for a CT scan. Id. at 10.

        Mr. Hampton asserts that even though Dr. Talbot ordered neurological checks, they were

 never done. (Dkt. 64-2 at 33−34.) Even assuming the medical staff failed to follow Dr. Talbot's

 directions, there is no evidence he knew about it. And he was not deliberately indifferent for

 relying on medical staff to follow his directions. Horshaw v. Casper, 910 F.3d 1027, 1029

 (7th Cir. 2018) ("[S]upervisors are responsible for their own acts but not for those of subordinates,

 or for failing to ensure that subordinates carry out their tasks correctly.").

        Mr. Hampton also asserts that he had to "fight for medical care." (Dkt. 64-2 at 87.)

 As examples, he points to Dr. Talbot's failure to order an x-ray and failure to order a CT scan

 sooner. Id. He also suggests that Dr. Talbot was indifferent for ordering a CT scan without the

 use of contrast dye. Id. at 27, 69. But the choice of whether to order a particular diagnostic test is

 "'a classic example of a matter for medical judgment,'" and the Court must defer to Dr. Talbot's

 decision so long as he reasonably exercised that judgment. Pyles v. Fahim, 771 F.3d 403, 411

 (7th Cir. 2014) (quoting Estelle v. Gamble, 429 U.S. 97, 107 (1976)). There is no evidence that

 Dr. Talbot failed to exercise reasonable medical judgment when he did not order an immediate

 x-ray or CT scan. And just as importantly, there is no evidence that a quicker x-ray or CT scan

 would have helped Mr. Hampton's condition in any way. The same is true for the choice of



                                                    6
Case 1:19-cv-01779-TWP-DLP Document 77 Filed 07/26/21 Page 7 of 8 PageID #: 867




 whether to order contrast dye for the CT scan. Mr. Hampton reports that "the person who gave the

 [CT] scan" said the scan was useless without contrast dye. (Dkt. 64-2 at 69.) But the Court cannot

 deny summary judgment based on this inadmissible hearsay. Cairel, 821 F.3d at 830. And, even

 if this evidence were admissible, disagreement between medical professionals is not enough to

 establish an Eighth Amendment violation. Pyles, 771 F.3d at 409.

          Finally, Mr. Hampton testifies that Dr. Talbot lied to him about the effects of tramadol.

 (Dkt. 64-2 at 27) ("And then it's a lie. You know, he gave me Tramadol and said it was going to

 get my memory back."). In contrast, Dr. Talbot testifies that he prescribed tramadol to treat

 Mr. Hampton's headaches, which allowed him to perform a mini-mental status examination.

 (Dkt. 64-1 at 4, ¶ 12); see also Dkt. 64-3 at 1 ("[W]e were able to examine the patient today

 including a mini-mental status exam . . . since he was not in pain, could concentrate, and pay

 attention."). This suggests that any statement about tramadol helping Mr. Hampton's memory was

 merely a miscommunication. Regardless, there is no evidence that Dr. Talbot failed to exercise

 reasonable medical judgment when issuing the prescription. On the contrary, Dr. Talbot prescribed

 the medication to treat Mr. Hampton's headaches, and it worked.                            So even if Dr. Talbot's

 explanation to Mr. Hampton was an outright lie, that does not make him deliberately indifferent. 2

          A prisoner is entitled to constitutionally adequate care, not perfect care. Mr. Hampton does

 not point to sufficient evidence for a jury to find that Dr. Talbot was deliberately indifferent to his

 medical condition. Dr. Talbot is therefore entitled to summary judgment.




 2
   Mr. Hampton's amended complaint does not raise a claim based on lack of informed consent. See Dkt. 13 at 4, ¶ 26
 (alleging that Dr. Talbot "failed to properly address[] Plaintiff['s] injuries from which consisted of, but not limited to,
 severe concussion, lacerations and cuts by failing to give any kind of [neurological] examinations, [CT] scans and or
 other."). Indeed, the Amended Complaint does not mention anything about Dr. Talbot's alleged lie—or even the
 tramadol prescription more generally. Id. Nor does Mr. Hampton argue such a claim in his summary judgment
 response. See generally Dkt. 72.

                                                             7
Case 1:19-cv-01779-TWP-DLP Document 77 Filed 07/26/21 Page 8 of 8 PageID #: 868




                                     IV.    CONCLUSION

        Dr. Talbot's Motion for Summary Judgment, (Dkt. [62]), is GRANTED. All claims in this

 matter have been resolved, and final judgment shall now enter.

        SO ORDERED.

 Date: 7/26/2021

 DISTRIBUTION:

 Kelvin Hampton, #900142
 PENDLETON CORRECTIONAL FACILITY
 Electronic Service Participant – Court Only

 David C. Dickmeyer
 INDIANA ATTORNEY GENERAL'S OFFICE
 David.Dickmeyer@atg.in.gov

 Zachary Robert Griffin
 INDIANA ATTORNEY GENERAL'S OFFICE
 zachary.griffin@atg.in.gov

 Mollie Ann Slinker
 INDIANA ATTORNEY GENERAL'S OFFICE
 mollie.slinker@atg.in.gov

 Douglass R. Bitner
 KATZ KORIN CUNNINGHAM, P.C.
 dbitner@kkclegal.com

 Erika Lauren Steuerwald
 KATZ KORIN CUNNINGHAM, P.C.
 esteuerwald@kkclegal.com




                                                8
